Title: From John Quincy Adams to Thomas Boylston Adams, 24 January 1812
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 27.
St: Petersburg 24 January 1812.

It is probable that the opportunity by which I now write you, will be the last that I shall have of dispatching letters to America through Sweden before the return of the navigable Season here— It is the seventh occasion of which I have availed myself since the close of the last Season— But the Gentlemen who went from hence in October, November, and even the first part of December, for Gothenburg, arrived there successively so as all to Embark for the United States about the same time, if not on board the same vessel, and those who went first were detained by contrary winds, at least a month—When they sailed, I learn that the convoy with which they departed met with one of those tempests, which at that season are so habitual in those seas, in which a great number of the vessels are known to have perished—The friends of Commodore Bainbridge, and of those other Gentlemen who took the same course, are not without concern on their account; but I hope, as their course from the Naze of Norway was Northward, and the gale appears to have been most destructive on the Coast of Holland, that they have escaped its violence, and that by this time or very shortly they will have safely reached their destination in America.
I continue, writing to you, to my Mother, and to my Father, at least once a month; but it is five months and fourteen days since I received your letter of 2. June which is the last that I have from you.—My latest direct advices from America, are in my Mother’s letter of 24. July—
Others however are more fortunate than I am—Several of the Americans here have letters dated in November, from Boston, New-York and Philadelphia; and Mr Harris the Consul, brought me the day before yesterday a slip from the New-York Gazette of 16. Novr: containing the correspondence between the Secretary of State and Mr Foster, respecting the affair of the Chesapeake-Settlement, number two—Of which I have to observe two things—First to see whether the British Government will not again disavow their own Minister—And secondly, if they confirm his engagement to, to see how they perform his promises? I shall consider as one of the most pleasing days in my life that which the account shall be closed satisfactorily to our Country, of that transaction—When I recollect the doctrines, publicly asserted on that occasion by our writers, in Boston, both in Conversation and in print, and when I reflect upon the influence which my open, immediate and determined opposition to those doctrines has had on my subsequent life, I cannot but consider it as fortunate that the ground which I then took should be now justified by such authority, that they who then contested it would gladly deny, that they ever made a question of it—That was the occasion upon which I discovered to what an extent that party was prepared to sacrifice the Independence of our Country to British pretensions, and I shall never cease to rejoyce that it was the occasion upon which I took care not to suffer myself to be involved in the disgrace of participating in their willing servility.
I join very cordially in the wish of Mr Monroe, that all the differences between us and England could be accommodated in like manner—But I fear that day is yet remote.—The same Spirit which has made them delay for upwards of four years a reparation which from the first knowledge of the offence they acknowledged to be due; the same shuffling Spirit which made them to the last moment holdout a pretended punishment of the offender, which they had in reality always refused, will still lead them astray from the path of their own interest, as well as of Justice to us—Such are my apprehensions—The Prince Regent however having commenced his political relations with the United States by an act of reparation, may listen to better Counsels that his predecessor—His hands are scarcely yet untied—When he is at liberty to pursue the course of his own inclination, let us hope that he will delight in wiping away the stains upon the honour of his Country, which her undisguised outrage upon the rights of others; her connivences at forgery and her licenses for perjury have brought upon her—
Her neighbour upon the Continent is no better than herself—but he manages his card with more dexterity. Since the arrival of Mr: Barlow in France, I have had scarcely any Communications from Paris—I had previously there an excellent Correspondent in Mr Russell—I only learn that the Poet has exercised diplomatic skill in an Official Note, and has been promised a satisfactory answer. In the mean time, all the American vessels taken by French privateers in the Baltic have been condemned—Most of them without a hearing.
You see I cannot help forgetting that almost every letter I write, is opened and read either by French or English Officers—Listeners they say, seldom hear anything good of themselves—Seal breakers ought not to be more gratified
I do not know whether you remember the Citoyen Alquier, Représentant du Peuple, who came to the Hague with Pichegru, when we were there in 1795. a member of the Committee from the National Convention which accompanied the Army of the North in the invasion of Holland; carrying with them Vryheid, Gelykhyd-Broederschap, and the first year of Batavian Liberty—The aforesaid Citoyen, who is now Son Excellence Monsieur le Baron d’Alquier has been about one year French Minister in Sweden, where he and the Baron d’Engström, whom I believe you saw at Berlin, and who is now Swedish Minister of foreign Affairs, have found it impossible to agree together, so that the Baron d’Alquier has been translated in the same character of French Minister, to Copenhagen—There he has become acquainted with Mr Erving, and assures him that he is no friend to privateering.—I wish the effects of this aversion may be apparent next Summer in the condition of neutral Navigation upon the Baltic.
I must say something to you de tribus capellis. We have all been sick, with what used to be called the influenza; but here is called the grippe—Not one of us, men, women or children have escaped an attack of this troublesome, but it is said not dangerous enemy. My wife and her Sister have been very ill, but we are all recovering—Mrs A. this day rode out for the first time these three weeks. The atmosphere, political and physical is now cold and calm.—I have hitherto been spending my Winter-Evenings principally with Pythagoras and Plato, Demosthenes and Eschines. Perhaps you will ask what these Gentlemen have to do in Muscovy.—The great Athenian Orator, if his rival is to be credited, was by his mother’s side half Scythian, though I believe not a Scythian of St: Petersburg—I have also made a short pilgrimage with Monsieur de Chateaubriand to Jerusalem, and have taken a few sessions of judicial Astrology, from an equivocal personage by the name of Manilises—My father must answer for the time I have employed in casting nativities.—Present my duty to him and my Mother—My affectionate remembrance to my sons, and to all the members of your own family—My daughter has two teeth, and is breeding more—Charles has a remnant of a Cold and Cough, but studies Pictures and Fables, and talks a language as patched and pyebald as that of Hudibras.—I still wait for orders from home and there I hope we shall all join you, before the close of the year—Meanwhile Adieu.A.